       Case 5:21-cv-00085-DNH-TWD Document 7 Filed 05/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

RODERICK GOLDEN,

                        Plaintiff,

                 -v-                             5:21-CV-85

JOHN GAGNE et al.,

                        Defendants.

---------------------------------

APPEARANCES:                                     OF COUNSEL:

RODERICK GOLDEN
Plaintiff, Pro Se
208 Melrose Avenue
Syracuse, NY 13206

DAVID N. HURD
United States District Judge

           ORDER ADOPTING REPORT & RECOMMENDATION

     Pro se plaintiff Roderick Golden (“plaintiff”) filed this action alleging that

the named defendants violated his constitutional rights. Dkt. No. 1. Plaintiff

also moved to appoint counsel and to proceed in forma pauperis. Dkt. Nos. 2,

3.

     On April 21, 2021, U.S. Magistrate Judge Thérèse Wiley Dancks granted

plaintiff’s motion for leave to proceed in forma pauperis and denied plaintiff’s

motion to appoint counsel. Dkt. No. 6. Judge Dancks further advised by
     Case 5:21-cv-00085-DNH-TWD Document 7 Filed 05/13/21 Page 2 of 2




Report & Recommendation that plaintiff’s complaint be dismissed without

prejudice because it failed to provide sufficient information for the Court to

review or for defendants to have fair notice of the claims against them. Id.

   Plaintiff has not filed an objection, and the time period in which to do so

has expired. Upon review for clear error, the Report & Recommendation is

accepted and adopted in all respects. See FED. R. CIV. P. 72(b).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is accepted and adopted; and

   2. Plaintiff has thirty days from the date of this Order in which to file an

amended pleading in accordance with the instructions set forth in footnote

four of the Report & Recommendation.

   IT IS SO ORDERED.



Dated: May 13, 2021
       Utica, New York.




                                      -2-
